Case 1:20-cv-01952-MEH Document 78 Filed 09/21/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01952-MEH

KATIANA A. WISE, et al.,

        Plaintiffs,

v.

THE ARAPAHOE COUNTY DEPARTMENT OF HUMAN SERVICES: CHILD AND ADULT
PROTECTION SERVICES DIVISION, et al.,

        Defendants.



     UNOPPOSED MOTION TO FILE DOCUMENTS UNDER LEVEL 1 RESTRICTION
                     AND RESTRICT PUBLIC ACCESS


        Defendants Arapahoe County Department of Human Services: Child and Adult Protection

Services Division (“ACDHS”), Kaylee McFarland, Jason Lester, Cheryl Ternes, Michael

DeGretto, and Kido Clark (collectively, the “County Defendants”) and Defendants Foster Parents

Holly Booker and Margaret Booker (“Foster Defendants”), through counsel, hereby move the

Court pursuant to D.C.COLO.LCivR 7.2 to accept the filing of the document described herein

under Level 1 restriction and restrict public access to the same. In support, the County Defendants

and Foster Defendants provide as follows:

        1.      The above-captioned action arises from two on-going state court dependency and

neglect actions1 (the “State D&N Actions”) in which three of Plaintiff Katiana Wise’s children,


1
 An initial D&N action was filed related to Ky.L.W. and Kor.L.W., Arapahoe County District
Court Case #18JV952. A second D&N action was then instituted related to Ko.L.W., who was
born after the first case was filed, Arapahoe County District Court Case #19JV965.
Case 1:20-cv-01952-MEH Document 78 Filed 09/21/20 USDC Colorado Page 2 of 5




Ky.L.W., Kor.L.W., and Ko.L.W., were eventually removed by the ACDHS following an

investigation into child abuse in which Ky.L.W. sustained life threatening injuries as result of

physical abuse. Plaintiffs, unhappy with the rulings in the on-going State D&N Actions and the

failure of the state court to place Ky.L.W., Kor.L.W., and Ko.L.W. in kinship placements instead

of in foster care, assert a Section 1983 racial discrimination claim, an Age Discrimination Act

claim, as well as numerous state law tort claims all of which ask this court to revisit and review

issues already decided by the state court, including determinations as to the best placement for

Katiana Wise’s children.

       2.      Under Colorado law, records and information generated during a dependency and

neglect action are confidential and protected from disclosure. COLO. REV. STAT. §§ 19-1-303(1)(b)

(agencies and individuals shall maintain the confidentiality of the information obtained in

performing duties and functions under dependency and neglect statutes); § 19-1-307(1)(a)

(“[R]eports of child abuse or neglect and the name and address of any child, family, or informant

or any identifying information contained in such reports shall be confidential and shall not be

public information.”); § 26-1-114 (state department of human services may establish rules to

provide safeguards restricting the use or disclosure of information concerning federally aided

public assistance, including but not limited to child welfare services); see also 12 CCR 2509-1, §

7.000.72. (requiring county departments to keep such information confidential).

       3.      The federal Child Abuse Prevention and Treatment Act (CAPTA), 42 U.S.C.

§ 5101 et seq., also recognizes the confidentiality of dependency and neglect records. Under

CAPTA, a state seeking federal funding must submit a compliance plan that provides for methods




                                                2
Case 1:20-cv-01952-MEH Document 78 Filed 09/21/20 USDC Colorado Page 3 of 5




to preserve the confidentiality of child abuse and neglect records. 42 U.S.C. § 5106a.2

       4.      Pursuant to COLO. REV. STAT. §§ 19-1-307(2), only specified individuals and

parties may be given access to child abuse or neglect records and information. However, courts

are permitted such access pursuant to subsection 307(2)(f), which provides that a court, upon a

finding that access to such records may be necessary for determination of an issue before such

court, may permit access to such records when it “determines that public disclosure of the

information contained therein is necessary for the resolution of an issue then pending before it.”

CAPTA similarly states reports and records shall only be made available to specified individuals

and parties, including, “(V) a grand jury or court, upon a finding that information in the record is

necessary for the determination of an issue before the court or grand jury.” 42 U.S.C. §

5106a(b)(2)(B)(viii).

       5.      The County Defendants and Foster Defendants jointly filed their Reply in Support

of their Motion to Dismiss [Doc. #76]. The motion is supported with exhibits, one of which

contains confidential information as described above. The County Defendants and Foster

Defendants jointly submitted the following exhibit from the State D&N Actions: Exhibit A-9

Adjudication Orders for Case Nos. 18JV952 and 19JV965 [Doc. #77].

       6.      The movants are seeking Level 1 Restriction with regard to the exhibit attached to

their Reply in Support of their Motion to Dismiss, specifically Exhibit A-9.




2
  Defendants would ask the Court to take judicial notice of the fact that the Colorado Department
of Human Services and, derivatively, the Arapahoe County Department of Human Services receive
federal funding with respect to their child abuse prevention and treatment programs. FED. R. EVID.
201(b).

                                                 3
Case 1:20-cv-01952-MEH Document 78 Filed 09/21/20 USDC Colorado Page 4 of 5




        7.     Apart from the public policy purposes served by the confidentiality restrictions

imposed on the disclosure of dependency and neglect proceedings, records and information under

state law, the County Defendants and Foster Defendants submit that the disclosure of the redacted

and/or sealed information contained in their filings could needlessly expose the children and other

persons who are not parties to this litigation, and who have through no fault of their own been

caught up in Plaintiffs’ action, embarrassment and/or humiliation absent any countervailing public

interest or need.

        8.     Plaintiffs in this action have been consulted on this matter and agree to the

importance of maintaining records from the State D&N Action in confidence, and do not oppose

the motion. Moreover, this Court has twice previously granted similar Motions to Restrict

pleadings from the State D&N Actions, once related to the County and Foster Defendants’ Motion

to Dismiss (see Doc. #48) and once related to the GAL Defendants’ Motion to Dismiss (see Doc.

#74).

        WHEREFORE, the County Defendants and Foster Defendants, with the consent and

approval of the Plaintiffs in this action, request that the Court accept the document identified above

for filing under seal and restrict access thereto by members of the public, granting the record Level

1 Restricted Access.




                                                  4
Case 1:20-cv-01952-MEH Document 78 Filed 09/21/20 USDC Colorado Page 5 of 5




       Submitted this 21st day of September 2020.

                                                       Arapahoe County Attorney’s Office
                                                       By:     s/ Writer Mott
                                                       Writer Mott
                                                       Deputy County Attorney
                                                       Rebecca M. Taylor
                                                       Assistant County Attorney
                                                       5334 S. Prince Street
                                                       Littleton, CO 80120-1136
                                                       Tele: 303-795-4639
                                                       E-mail: Wmott@arapahoegov.com
                                                                Rtaylor@arapahoegov.com

                                                       Attorneys for Defendants The Arapahoe
                                                       County Department of Human Services:
                                                       Child and Adult Protection Services
                                                       Division (“ACDHS”), Kaylee McFarland,
                                                       Jason Lester, Cheryl Ternes, Michael
                                                       DeGretto, and Kido Clark.
                                                       Attorneys for Foster Defendants Holly
                                                       Booker and Margaret Booker pursuant to
                                                       order of limited representation.


                                       Certificate of Service

        This is to certify that on the 21st day of September 2020, I electronically filed the foregoing
UNOPPOSED MOTION TO FILE DOCUMENTS UNDER LEVEL 1 RESTRICTION
AND RESTRICT PUBLIC ACCESS with the Clerk of Court using the CM/ECF system which
will send notification of such filing to the following e-mail address(es):

Nathan B. Kennedy
nathan@praxlex.com

Michael T. McConnell
mike@mvp-legal.com

Taylor Smith
tsmith@mvp-legal.com
                                                       s/ Stacy Hines
                                                       Stacy Hines, Paralegal
                                                       Arapahoe County Attorney’s Office

                                                  5
